
	
		I
		112th CONGRESS
		1st Session
		H. R. 2326
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mrs. Davis of
			 California (for herself and Mr.
			 Holt) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish the National Education Innovation Network and the National
		  Innovation Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Innovation in Education Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)The United States
			 could greatly benefit by investing in education research and development. In
			 fact, ample evidence shows that scientifically validated innovations in
			 teaching and learning can result in significant improvements in student
			 achievement and success.
			(2)When understood as
			 systematic innovation, research and development can spur education improvement
			 in scalable and sustainable ways.
			(3)Education research
			 and development should be part of a strategy for innovation and ongoing
			 improvement within individual classrooms, schools, and other learning
			 environments, as well as within specialized research and development
			 units.
			(4)The active
			 involvement of teachers, principals, local educational agency administrators,
			 and State school officers in knowledge and innovation activities is essential
			 to the effective application of research-based knowledge to policy and
			 practice.
			(5)More instructional
			 activities and practices supported by scientifically valid research need to be
			 developed to meet the current and expected demands of educators in
			 schools.
			(6)National
			 leadership is needed to provide targeted initiatives, collaboration, and
			 coordination of innovative best practices in teaching and learning to ensure
			 that classroom educators have access to, and effectively use practices
			 supported by, scientifically valid research.
			3.National
			 Education Innovation NetworkThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after section 2422,
			 the following:
			
				2423.National
				Education Innovation Network
					(a)PurposeIt is the purpose of this section to
				establish the National Education Innovation Network to support the
				dissemination of promising educational systems, practices, and products to
				teachers and administrators, and identify the best available evidence for such
				systems, practices, and products.
					(b)Establishment of
				a National Education Innovation Network
						(1)In
				generalFrom the amounts appropriated under
				subsection (e), the Secretary shall, in
				coordination with education research and assistance entities, establish and
				maintain a National Education Innovation Network (in this section referred to
				as the Network).
						(2)Network
				RequirementsThe Network shall be designed as an efficient system
				of professional exchange for educators and administrators to—
							(A)assist teachers
				and other individuals with the identification, transfer, and implementation of
				successful educational systems, practices, and products;
							(B)incorporate Web
				2.0 technologies to enhance creativity, information sharing, disseminations,
				and collaboration among educators within Web-based communities;
							(C)develop and
				maintain resource-rich, easily accessible databases, and a rigorous, on-going
				vetting process for ensuring the quality and integrity of entries provided by
				the Network; and
							(D)develop a system
				to market the availability of the Network to teachers, educators, school
				administrators, State educational agencies, local educational agencies, and
				other interested parties to ensure that the information is broadly and well
				disseminated.
							(c)Information
						(1)Categories of
				InformationThe Network shall
				provide 3 categories of vetted information with respect to the most promising
				practices and strategies that may provide solutions to the most persistent
				problems of practice in improving student achievement on State assessments and
				academic progress, and turning around low-performing schools. Such categories
				of information are as follows:
							(A)Unrestricted.
							(B)Restricted.
							(C)Special
				Topics.
							(2)Dissemination of
				InformationIn establishing
				and maintaining the Network, the Secretary shall carry out the
				following:
							(A)Most promising
				practices and strategiesThe
				Secretary shall disseminate, through searchable databases or Internet Web sites
				(including the Internet Web site of the Department of Education entitled
				Doing What Works) available under the Network, the restricted and
				special topic information with respect to the most promising practices and
				strategies described paragraph (1). The databases or Internet Web sites shall
				include, with respect to each such practice or strategy—
								(i)a detailed description of the elements of
				instruction or administration the practice or strategy is designed to improve,
				including a detailed description of the core or essential elements of the
				practice or strategy in a manner comprehensible to, and by—
									(I)educators in
				elementary schools or secondary schools; or
									(II)local educational
				agencies;
									(ii)information
				showing how the practice or strategy has been—
									(I)developed from the
				results of educational research; and
									(II)thoroughly
				assessed by a research-based evaluation processes;
									(iii)the contact
				information of a knowledgeable individual whom an educator or administrator may
				contact for more information on the practice or strategy; and
								(iv)Internet links to
				similar or complementary practices and strategies available in the database or
				Internet Web site that educators and administrators may wish to
				consider.
								(B)Complementary
				combinations of best practices and strategiesThe Secretary shall
				disseminate through the searchable databases or Internet Web sites described in
				subparagraph (A), complementary combinations of best practices and strategies,
				that shall include—
								(i)the core elements
				of instruction or administration the best practices or strategies are designed
				to improve;
								(ii)a detailed description of the best
				practices or strategies in a manner comprehensible to, and by—
									(I)educators in
				elementary schools or secondary schools; or
									(II)local educational
				agencies;
									(iii)a list of the
				promising practices and strategies included in the databases or Internet Web
				site and how such practices and strategies interact and complement each other;
				and
								(iv)Internet links to
				each of the individual practices and strategies included in the innovation
				collaborative in order to assist educators in learning learn more information
				about the component parts.
								(C)System or
				forumThe Secretary shall,
				under the searchable databases or Internet Web sites described in subparagraph
				(A), establish a system or forum through which educators and administrators
				may—
								(i)nominate new
				practices and strategies for inclusion in the databases or Internet Web
				sites;
								(ii)recommend
				improvements and refinements to practices and strategies already included in
				the Network; and
								(iii)freely exchange
				ideas for practices and strategies with fellow educators and
				administrators.
								(d)Notification and
				technical supportThe Secretary shall—
						(1)notify educators
				and administrators in schools and local educational agencies of the Network,
				and the databases and Internet Web sites available under the Network;
				and
						(2)in collaboration with the regional
				educational laboratories established under section 174 of the Education
				Sciences Reform Act of 2002 (20 U.S.C. 9564), the Comprehensive Centers
				established under section 203 of the Educational Technical Assistance Act of
				2002 (20 U.S.C. 9602), provide technical assistance to educators and
				administrators to assist the educators and administrators in accessing the
				Network and the databases and Internet Web sites available under the
				Network.
						(e)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section, $25,000,000 for fiscal
				year 2012 and such sums as may be necessary for each of the succeeding fiscal
				years.
					(f)DefinitionsIn this section:
						(1)Education
				research and assistance entityThe term education research
				and assistance entity means an entity knowledgeable about education
				research, including—
							(A)a national education, research, and
				development center;
							(B)a regional educational laboratory;
				and
							(C)a comprehensive
				assistance center.
							(2)Low-performing
				schoolThe term low
				performing school means a school that—
							(A)is receiving funds under part A of title I
				and undergoing school improvement, corrective action, or restructuring under
				section 1116, and is among the lowest-achieving schools receiving funds under
				such part that is undergoing such school improvement, corrective action, or
				restructuring; or
							(B)is eligible for,
				but does not receive, funds under part A of title I and is among the
				lowest-achieving schools in the State eligible for, but not receiving, funds
				under such part.
							(3)Unrestricted
				informationThe term unrestricted information means
				a category of information that—
							(A)covers information
				with respect to new, high potential, and relatively untested practices or
				strategies that have limited formal evidence of statistically significant
				improvement of student achievement; and
							(B)is shared by
				teachers, administrators, officials of State educational agencies; relevant
				educational organizations; and existing education databases.
							(4)Restricted
				informationThe term restricted information means a
				category of information that—
							(A)covers information
				with stronger evidence of statistically significant improvement on student
				achievement than the unrestricted information category; and
							(B)is shared by
				teachers, administrators, officials of State educational agencies, relevant
				educational organizations, and existing education databases.
							(5)Special
				TopicsThe term special topics means a category of
				information—
							(A)that covers
				information that is consistent with evidence validated under the Internet Web
				site of the Department of Education entitled the What Works Clearinghouse;
				and
							(B)includes online
				materials and support systems that teachers and others may use to improve
				educational practices available under the Internet Web site of the Department
				of Education entitled Doing What Works.
							(6)Web 2.0
				technologiesThe term Web 2.0 technologies means
				commonly used Web applications that facilitate interactive information sharing,
				interoperability, user-centered design, and collaboration on the World Wide Web
				by allowing its users to interact with other users or to change site content,
				in contrast to non-interactive sites where users are limited to the passive
				viewing of information that is provided to them. Such technologies include
				Web-based communities, hosted services, Web applications, social-networking
				sites, video-sharing sites, wikis, and
				blogs.
						.
		4.National
			 Education Innovation CorpsPart A of title VI of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7301 et seq.) is amended by adding
			 at the end the following:
			
				5National Education
				Innovation Corps
					6171.National
				Education Innovation Corps
						(a)In
				generalFrom the amounts appropriated under
				subsection (e), the Secretary shall, in
				coordination with education research and assistance entities, establish the
				National Education Innovation Corps.
						(b)PurposeThe
				purpose of the National Education Innovation Corps (in this section referred to
				as the Corps) is to enable State educational agencies to work in
				collaboration with education research entities to address the critical problems
				of practice in chronically low-performing schools. Under the Corps, a corps of
				knowledge brokers and practice experts will connect educators and
				administrators with high quality, evidence-based, relevant solutions for the
				most critical problems of practice in local educational agencies and
				chronically low-performing schools.
						(c)Establishment of
				the National Education Innovation Corps
							(1)Activities of
				the SecretaryFrom the amounts appropriated under
				subsection (e), the Secretary shall, in
				coordination with education research and assistance entities, where
				appropriate—
								(A)coordinate with
				State educational agencies in participating States to establish the Corps in
				such States; and
								(B)provide the
				necessary technical assistance to such agencies.
								(2)Activities of
				State educational agenciesA State educational agency in a
				participating State shall coordinate the activity of knowledge brokers and
				practice experts within the State to accommodate and ensure alignment with the
				State educational agency’s reforms, standards, and assessment systems, in
				addition to Federal requirements, with respect to education.
							(3)Activities of
				Knowledge BrokersUnder the Corps, a knowledge broker shall carry
				out activities that include—
								(A)identifying local
				educational agency needs and research-based solutions relevant to such
				needs;
								(B)developing
				effective induction and ongoing professional development experiences for
				teachers;
								(C)supporting
				innovations in elementary school and secondary school curricula;
								(D)fostering the
				effective use of technology-based applications in classrooms; and
								(E)building
				professional performance assessment systems that—
									(i)focus on the most
				important competencies for student success; and
									(ii)provide useful
				feedback to facilitate instructional improvements.
									(4)Activities of
				Practice ExpertsUnder the Corps, a practice expert shall carry
				out activities that include—
								(A)helping teachers
				use multiple forms of assessment, including formative and summative tests, to
				guide instructional decision making;
								(B)assisting teachers
				in efforts to improve student achievement in, and across content areas, such as
				math, science, social studies, and English language arts;
								(C)training teachers
				to use data that is based on scientifically valid research to improve
				instruction;
								(D)developing and
				implementing differentiated instruction to serve the needs of the full range of
				learners; and
								(E)employing best
				practices in engaging teachers and other education staff to change school
				cultures to serve all students across all core academic subjects; and
								(F)support the
				support described in subparagraphs (A) through (E) by phone, online, and
				in-person.
								(d)Allocations to
				participating State educational agencies
							(1)In
				generalFrom the amounts
				appropriated under
				subsection (e), the Secretary shall award
				grants to State educational agencies to establish the Corps in the States of
				such agencies.
							(2)AllocationsFor
				each fiscal year, the Secretary shall allocate such grants among State
				educational agencies in proportion to the funds received by the State
				educational agencies under part A of title I for the fiscal year.
							(3)ReallocationsIf
				a State educational agency chooses not to apply to receive the amount allocated
				to such agency under paragraph (2), or if such agency’s application under
				paragraph (5) is disapproved by the Secretary, the Secretary shall reallocate
				such amount to other State educational agencies in the same proportion funds
				are allocated under paragraph (2).
							(4)Grant
				durationA grant under this subsection may be awarded for a
				period of 3 years.
							(5)ApplicationA
				State educational agency desiring to receive a grant under this subsection
				shall submit an application to the Secretary at such time, in such manner, and
				containing the information the Secretary may require, which shall
				include—
								(A)a list of the
				lowest-performing schools targeted for support under the Corps to be
				established in such State;
								(B)a description of
				how knowledge brokers and practice experts will be recruited, selected, and
				trained under the Corps;
								(C)a description of
				the nature of services to be provided in the schools designated for support
				under the Corps (such as through the combining of resources into school support
				teams or by providing on-line ask the expert advice); and
								(D)how the State
				educational agency will evaluate the effectiveness of the services
				provided.
								(6)ReportingA State educational agency receiving a
				grant under this subsection shall submit to the Secretary a report on the use
				of such funds, at such time, in such manner, and containing such information as
				the Secretary may require.
							(7)BIA as
				SEAFor purposes of this section the Bureau of Indian Affairs
				shall be treated as a State educational agency.
							(e)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section, $80,000,000 for fiscal
				year 2012 and such sums as may be necessary for each of the succeeding fiscal
				years.
						(f)DefinitionsIn this section:
							(1)Chronically
				low-performing schoolThe term chronically low-performing
				school has the meaning given the term low-performing school
				in section 2423(f).
							(2)Education
				research and assistance entityThe term education research
				and assistance entity has the meaning given such term in section
				2423(f).
							(3)Knowledge
				BrokerThe term
				knowledge broker means a professional who has—
								(A)prior experience
				in a school, local educational agency, or State educational agency
				setting;
								(B)research
				experience and an advanced degree with a concentration in research analysis or
				research design;
								(C)a strong
				background in quantitative analysis;
								(D)expertise and
				experience in the process of implementation of innovations; and
								(E)extensive
				experience in managing activities similar to the activities carried out under
				this section.
								(4)Participating
				StateThe term participating State means a State
				that elects to establish the Corps in such State.
							(5)Practice
				expertThe term
				practice expert means a professional who has—
								(A)previous teaching
				experience with a proven track record of success in raising student achievement
				in core academic subjects where there is a need to improve student achievement
				or student growth; and
								(B)previous teaching
				experience and has demonstrated proficiency in at least one core academic
				subject.
								.
		5.Clerical
			 amendmentsThe table of
			 contents in section 2 of the Elementary and Secondary Education Act of 1965 is
			 amended—
			(1)by inserting after
			 the item related to section 2422, the following:
				
					
						Sec. 2423. National Education Innovation
				Network.
					
					;
				  
				and(2)by inserting after
			 the item related to section 6164, the following:
				
					
						Subpart 5—National Education Innovation
				Corps
						Sec. 6171. National Education Innovation
				Corps.
					
					.
			
